NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
AFFINITY LABS OF TEXAS, LLC,
Plaintiff-Cross Appellant, '
V.
HYUNDAI MOTOR AMERICA, INC.,
HYUNDAI MOTOR MANUFACTURING ALABAMA
LLC, AND KlA MOTORS AMERICA, INC.,
Defendamis~Appellan,ts, ,
AND _
VOLKSWAGEN GROUP OF AMERICA, INC.,
Defendant-Appellan,t.
2011-1350, -1365, -1386
Appeals from the United States District C0urt for the
Eastern District of Texas in case n0. 08-CV-()164, Judge
R,0n C1a1'k.
ON MOTION
Bef0re SCHALL, Circu,it Judge.
0 R D E R

AFFIN[TY LABS V. HYUNDAI MOTOR 2
Hyundai Motor America, Inc., et al. (Hyundai) move
to stay the briefing schedule in this appeal, pending
disposition of Akam,ai Techn0logies, In,c. u. Limelight
Netw0rk3, Inc., 2009-1372, -138O, -1416, -1417, and
McKesson Technologies, Inc. v. Epic System,s Corp., 2010-
1291. Affinity Labs of Texas, LLC (Affinity) opposes
Hyundai replies. Hyundai moves in the alternative for an
extension of time, until December 14, 2011, to file its
opening brief. Aff1nity opposes. Affinity also moves to
substitute L. Norwood Jameson for Kristina Caggiano as
principal counsel, with Caggiano remaining as counsel.
Upon consideration thereof
lT IS ORDERED THAT!
(1) Hyundai’s motion to stay the briefing schedule is
denied. Hyundai’s alternative motion for an extension of
time is granted '
(2) Affinity’s motion to substitute principal counsel is
granted
FOR THE COURT
0CT 1 1 2011 '
lsi Jan Horba1y
Date J an Horbaly
01 k
er men
. . . U.S.C0
cci H1st1na Cagg1ano, Esq. 0R
Patricia Ann Mi1lett, Esq.
Michael J. Lennon, Esq.  1 1 zell
L. NorW0od James0n, Esq.
820 1AN l~l0RBALY